MEMORANDUM **
Israel De Jesus Lopez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Lopez’s fear of persecution is not objectively reasonable, see id. at 967, and that he has not shown his fear of persecution in Guatemala is based on a protected ground, see INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Accordingly, his asylum claim fails.
It follows that Lopez has not met the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.